Exhibit 10.7

AMENDMENT NO. 6

TO THE

ADVISORY AGREEMENT

This amendment no. 6 to the Advisory Agreement dated as of November 8, 2008 (the
“Advisory Agreement”) between KBS Real Estate Investment Trust, Inc., a Maryland
corporation (the “Company”), and KBS Capital Advisors LLC, a Delaware limited
liability company (the “Advisor”), is entered as of June 4, 2009 (the
“Amendment”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Advisory Agreement and Amendment no. 1 to the Advisory
Agreement dated January 7, 2009.

WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed to
amend and restate Article 16 of the Advisory Agreement and advance funds to the
Company upon the terms set forth below.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree that Article 16 of the
Advisory Agreement is hereby amended and restated in its entirety as follows:

ADVANCE

Notwithstanding anything contained in Article 9 of this Agreement to the
contrary, the Advisor hereby agrees to advance funds (the “Advance”) to the
Company equal to the amount by which the cumulative amount of distributions
declared by the Company from January 1, 2006 through the period ending
August 31, 2009 exceeds the amount of the Company’s Funds from Operations from
January 1, 2006 through August 31, 2009. Advisor further agrees that the Company
will only be obligated to reimburse the Advisor for the Advance if and to the
extent that the Company’s cumulative Funds from Operations for the period
commencing January 1, 2006 through the date of any such reimbursement exceeds
the lesser of (i) the cumulative amount of any distributions declared and
payable to the Company’s Stockholders as of the date of such reimbursement or
(ii) an amount that is equal to a 7.0% cumulative, non-compounded, annual return
on Invested Capital for the Company’s Stockholders for the period from July 18,
2006 through the date of such reimbursement. Advisor understands and agrees that
no interest shall accrue on the Advance being made under this Agreement.

Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

KBS REAL ESTATE INVESTMENT TRUST, INC.   By:  

/s/ Charles J. Schreiber, Jr.

    Charles J. Schreiber, Jr., Chief Executive Officer

 

KBS CAPITAL ADVISORS LLC

  By:   Schreiber Real Estate Investments, L.P., a Manager     By:   Schreiber
Investments, LLC, as general partner       By:  

/s/ Charles J. Schreiber, Jr.

        Charles J. Schreiber, Jr., Manager